Citation Nr: 0100559	
Decision Date: 01/10/01    Archive Date: 01/17/01

DOCKET NO.  99-08 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a chest injury.

2.  Entitlement to service connection for emphysema, a heart 
disorder, a bowel disorder, a bone disorder, an acquired 
psychiatric disorder, a sinus disorder, a hearing disorder, 
an eyesight disorder, a dental disorder, and shingles, to 
include as due to tobacco use in service.  

3.  Entitlement to service connection for nicotine 
dependence.  

4.  Entitlement to service connection for emphysema, a heart 
disorder, a bowel disorder, a bone disorder, an acquired 
psychiatric disorder, a sinus disorder, a hearing disorder, 
an eyesight disorder, a dental disorder, and shingles as 
secondary to nicotine dependence.  

5.  Entitlement to service connection for a cervical spine 
injury, lumbar spine injury, and shoulder injury.  

6.  Entitlement to service connection for sinusitis secondary 
to the service-connected residuals of a fractured nose.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from November 1955 to 
November 1958.

This matter arises from August 1998, April 1999, and May 1999 
rating decisions from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  The case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  The Board notes that in a June 2000 statement, 
the veteran withdrew his request for a hearing.


FINDINGS OF FACT

1.  In an April 1975 decision, the RO denied service 
connection for residuals of a chest injury, and advised the 
veteran accordingly; he failed to initiate an appeal. 

2.  The evidence received since the April 1975 rating 
decision is either duplicative of evidence previously of 
record, or does not bear directly and substantially on the 
issue in question.  
3.  The veteran's separation examination report of October 
1958 was negative for any clinical abnormalities or diagnosed 
disabilities.

4.  There is no competent medical evidence of a diagnosis of 
emphysema, a heart disorder, a bowel disorder, a bone 
disorder, an acquired psychiatric disorder, a sinus disorder, 
a hearing disorder, an eyesight disorder, a dental disorder, 
or shingles that is related to military service or to tobacco 
use during military service.  

5.  There is no competent medical evidence of a diagnosed 
nicotine dependence that had its onset during military 
service.  

6.  There is no legal basis to establish entitlement to 
service connection for emphysema, a heart disorder, a bowel 
disorder, a bone disorder, an acquired psychiatric disorder, 
a sinus disorder, a hearing disorder, an eyesight disorder, a 
dental disorder, or shingles as secondary to nicotine 
dependence.    

7.  Service medical records are without clinical findings 
regarding the veteran's cervical spine, lumbar spine, or 
shoulders.

8.  The veteran injured his left shoulder in an industrial 
accident in July 1990. 

9.  The veteran sustained injury to his cervical spine in a 
1991 automobile accident. 

10.  There is no competent medical evidence of a nexus 
between any lumbar spine disorder and military service.  

11.  There is no competent medical evidence of a nexus 
between the veteran's right or left shoulder disorder and 
military service.    

12.  There is no competent medical evidence of a nexus 
between the veteran's alleged sinusitis and his service-
connected residuals of a fractured nose.    



CONCLUSIONS OF LAW

1.  The April 1975 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991). 

2.  New and material evidence has not been received since the 
April 1975 rating decision, and the veteran's claim of 
entitlement to service connection for residuals of a chest 
injury has not been reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).  

3.  The veteran did not incur emphysema, a heart disorder, a 
bowel disorder, a bone disorder, an acquired psychiatric 
disorder, a sinus disorder, a hearing disorder, an eyesight 
disorder, a dental disorder, or shingles, during active 
military service. 38 U.S.C.A. §§ 1101, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (2000). 

4.  Nicotine dependence was not incurred during military 
service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (2000).  

5.  The veteran does not have emphysema, a heart disorder, a 
bowel disorder, a bone disorder, an acquired psychiatric 
disorder, a sinus disorder, a hearing disorder, an eyesight 
disorder, a dental disorder, or shingles as secondary to 
nicotine dependence incurred during service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.310 (2000).  

6.  The veteran does not have residuals of a cervical or 
lumbar spine injury related to military service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.310 (2000).  

7.  The veteran does not have residuals of a left or right 
shoulder injury related to military service.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.310 (2000).  

8.  The veteran does not have sinusitis secondary to the 
service-connected residuals of a fractured nose.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.310 (2000).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen Chest Injury Claim

The veteran originally filed a claim in July 1974 for service 
connection for disorders including bruised ribs from being 
hit by a truck.  In an April 1975 rating decision, the RO 
denied service connection for residuals of a chest injury.  
The RO notified the veteran of that decision but he did not 
initiate an appeal.  Therefore, the RO's decision of April 
1975 is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (1999).   

At the time of the April 1975 rating decision, the veteran 
was claiming service connection for several disorders.  The 
evidence pertinent to the chest injury claim included the 
available service medical records, records of employment 
physicals in March 1955 and February 1959, and the report of 
the November 1974 VA examination.  The Board notes that while 
the veteran's service medical records were affected by a fire 
at the National Personnel Records Center, the records appear 
essentially intact as to chronology of treatment and there is 
no indication of missing records.  Despite the veteran's 
assertion that he injured his chest during service, there is 
no record of complaints or clinical findings regarding a 
chest injury and the separation examination report of October 
1958, which included a chest X-ray, is completely negative 
for chest injury or abnormality.  Moreover, a November 1958 
statement from the veteran reflected no change in his 
physical condition since his October separation examination.

The employment physical examination reports of March 1955 and 
February 1959 were negative for findings regarding the chest 
or respiratory system and the November 1974 VA examination 
report regarding the chest and respiratory system was 
likewise normal.  

In January 1999, the veteran submitted as statement in 
disagreement with the April 1975 RO decision denying his 
claim for chest injuries.  The RO advised the veteran of the 
evidence required to reopen his claim and issued a decision 
in April 1999 denying his request to reopen his claim.  
Since the April 1975 rating decision, the evidence received 
by the RO includes additional service medical records, 
various private medical records, written statements from the 
veteran, and records from the Social Security Administration 
(SSA) and the veteran's description of the injury to his 
chest during service.  

Applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  The analysis 
to be applied when a claim to reopen is presented begins with 
a determination whether there is evidence not previously 
submitted, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  That 
is, if the evidence contributes to a more complete picture of 
the circumstances surrounding the origin of a appellant's 
injury or disability it should be considered, regardless 
whether it changes the original outcome.  Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998); Elkins v. West, 12 Vet. 
App. 209 (1999).  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).  

As is apparent from a review of the record, the veteran has 
failed to submit evidence that has not been previously 
considered, or that bears substantially on his claim for 
service connection for residuals of a chest injury.  The 
service medical records submitted were dental and 
immunization records and had no bearing on the veteran's 
claim.  The medical evidence submitted, while new in that it 
was not associated with the claims file at the time of the 
April 1975 decision, does not bear directly on the claim for 
a chest injury.  That is, the bulk of the medical records 
address unrelated physical conditions.  The medical evidence 
that potentially relates to the claim, specifically reports 
of chest X-rays in private medical records dated in August 
1966, from Radiology Associates dated in March 1993, and from 
MedCentral Health System dated in June 1998, fails to reveal 
any evidence of abnormality of the ribs or chest structures.  
Finally, the veteran's statements of his injury are 
duplicative of statements already considered by the RO and 
are not new and material.  Therefore, the Board cannot 
conclude that this evidence is, alone or in conjunction with 
the other evidence of record, so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the Board finds that the evidence received since 
the April 1975 rating decision is not new and material and 
the claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Elkins, 12 Vet. App. at 219.  

The Board views the above discussion as sufficient to inform 
the appellant of the elements necessary to reopen his claim 
for service connection.  See Graves v. Brown, 8 Vet. App. 
522, 524-525 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995). 

II.  Service Connection

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist him as mandated by current law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___, ___, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§  5102, 5103, 5103A).  In that 
regard, the Board notes that the RO requested and obtained 
all relevant VA and private medical records as well as three 
copies of the veteran's Social Security Administration (SSA) 
disability determination records.  The RO also requested 
morning reports and sick call reports from the veteran's 
military regiment and was advised in October 1999, that no 
such records existed.  

With respect to the veteran's claim for nicotine dependence, 
the RO advised the veteran of the information necessary and 
supplied him with a questionnaire, which he in turn 
submitted.  Thus, the Board concludes that the VA has met its 
statutory duty to assist as required by the Veterans Claims 
Assistance Act.  Id. 

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a) (2000).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In addition, service connection is 
available for a chronic condition that had its onset during 
service and continues to show symptomatology after service, 
as set forth in 38 C.F.R. § 3.303(b).  See Savage v. Gober, 
10 Vet. App. 488 (1997).  The evidence regarding continuity 
of symptomatology must be medical, unless it relates to a 
condition that may be attested to by lay observation.   

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  Secondary service connection may be established 
when a disability is proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310(a), 
or when evidence shows aggravation of a veteran's non-service 
connected condition that is proximately due to or the result 
of a service-connected condition.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 
(1991).  In those circumstances, compensation is allowable 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.   

A.  Service Connection Based on Tobacco Use During Service 

The veteran claimed, and the RO has denied, service 
connection for emphysema, disabilities of the heart, bowel, 
bones, sinuses, eyes, hearing loss, a psychiatric disorder, a 
dental condition, and shingles, all due to tobacco use during 
service.  After reviewing the extensive medical records and 
lay evidence associated with the claims file, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for service connection for each of the 
asserted disabilities.  

With respect to disorders claimed related to tobacco use, 
direct service connection of a disability may be established 
if the evidence demonstrates that injury or disease resulted 
from tobacco use in line of duty in the active military, 
naval, or air service.  VAOPGCPREC 2-93.  See 38 U.S.C.A. § 
7104(c) (precedent opinions from VA's Office of General 
Counsel are binding on the Board).  That is, service 
connection may be established for any disability allegedly 
related to tobacco use, even if diagnosed after service, if 
the evidence demonstrates that the disability resulted from 
the in-service use of tobacco, considering the possible 
effect of smoking before or after service.  (Explanation of 
VAOPGCPREC 2-93 dated January 1993).  It is insufficient to 
show only that a veteran smoked in service and had a disease 
related to tobacco use. Id.    

The veteran's service medical records show no complaints or 
clinical findings with regard to any of the asserted 
disabilities.  (As noted previously, while the veteran's 
service medical records were clearly affected by the fire at 
the NPRC, the records are preserved to a great extent, and 
there is no indication that records are missing.  Moreover, 
the RO's attempts to obtain any other records in accord with 
the VA's Veteran's Benefit Administration Manual, M21-I, Part 
III, have show no other records available.)  The veteran was 
evaluated for foot problems in November 1957, and evaluated 
for a fractured nose in April 1958, for which he was granted 
service connection.  His separation examination report of 
October 1958 noted scarlet fever as child, seasonal hay 
fever, and a fracture of the right wrist, and an injury to 
the left 5th finger, both of which existed prior to service.  
There were no disqualifying defects noted and the clinical 
history and evaluation was normal.  A November 1958 statement 
signed by the veteran prior to separation reflected no change 
in his physical condition since his last physical examination 
of October 1958.  

The veteran had a VA examination in November 1974 which 
showed clear sinuses with no diagnosed disability of the 
nose, ears, or throat.  There was a mildly symptomatic 
deviated nasal septum, but no evidence of old fracture.  The 
veteran also had a left inguinal herniorrhaphy scar from 1959 
surgery but there was no abnormality of the respiratory, 
digestive, genitourinary, or musculoskeletal system.  

Private medical records covering the period from May 1960 to 
November 1982 showed a negative chest X-ray in August 1966, a 
duodenal ulcer in August 1966 that was healed by September 
1966, a normal barium enema in February 1973, and a normal 
upper gastrointestinal series in February 1973.  The 
remaining records cover treatment for a broken hand and other 
unrelated medical problems.  An April 1990 private record 
showed a diagnosis of hiatal hernia, an August 1990 
chiropractic report notes treatment for an occupational 
injury of an unspecified shoulder, and a cold was diagnosed 
in December 1990.  Private medical records also show that the 
veteran was involved in an automobile accident in July 1991 
with subsequent evaluation for head, neck, and back injury.  
A September 1991 neurological evaluation noted a negative MRI 
of the brain, although there was suggestion of mild 
sinusitis.  An MRI of the cervical spine showed degenerative 
changes and spurring between C5 and C6.  The neurologist 
related the veteran's nonspecific complaints to the auto 
accident and reported a sprain of the cervical spine without 
radiculopathy.  The neurologist also noted the veteran's 
history of industrial injury to his right arm a year earlier.  
The veteran's medical history was noted to be unremarkable 
other than abdominal hernia surgery and foot surgery.  The 
veteran was also reported to be a non-smoker, and was 
employed running a crane at a steel mill.

Employment medical records from March 1993 included a 
pulmonary function evaluation which reflected a finding of 
normal spirometric results, a normal chest X-ray, an 
ophthalmology evaluation, and an audio evaluation which 
indicated hearing loss in the mid, lower, and high ranges.  

A January 1995 private ophthalmologist's report noted that 
while the veteran sustained injury to his eye in 1993, his 
eyes were healthy now without diagnosed disability.  While a 
January 1995 private physician's statement noted the 
veteran's report of having neck problems dating to his time 
in the Army in 1957, a February 1995 statement from a private 
physician reflected the veteran's history of a cervical spine 
injury as a result of an automobile accident in July 1991, 
and related the veteran's current complaints of neck pain to 
that injury.  A January 1995 physical evaluation of the 
veteran also noted non-specific chest pain with no evidence 
of coronary disorder or pulmonary disorder.  A May 1995 
treatment record reflected a diagnosis of shingles without 
reference to etiology or duration.  An October 1995 private 
clinical record noted arthritis and hypertension, as did a 
May 1996 clinical record.  A June 1998 chest X-ray report 
indicates a history of COPD (chronic obstructive pulmonary 
disease) as the basis for the X-ray.  The radiologist 
reported mild hyperaeration of the lungs with flattening of 
hemidiaphragms but no definite acute focal or diffuse 
infiltrates.  There is no further reference or diagnosis 
regarding COPD.
Private psychiatric records from June 1995 through January 
1998 show diagnosis and treatment for a delusional disorder, 
persecutory type, anxiety disorder, not otherwise specified, 
and a paranoid personality disorder.  The June 1995 initial 
psychiatric evaluation notes that the veteran has problems 
with smoking, but there is no diagnosis of nicotine 
dependence and no further reference to smoking.  

Also associated with the claims file are the veteran's SSA 
records which include duplicate medical records and a finding 
of entitlement to disability.  The veteran was found to be 
disabled effective from April 1994 because although he could 
perform "medium" exertional work activity, he was limited 
by his mental impairments and education.  He was found 
disabled on the basis of mild degenerative changes of the 
right shoulder, cervical strain, minimum degenerative changes 
of the lumbosacral spine, an affective disorder with 
depressed mood, an anxiety disorder, not otherwise specified, 
and a personality disorder.  There was no reference to any of 
the veteran's disabilities being linked to military service.

As is apparent from medical evidence of record, the veteran 
has no current diagnosis of emphysema, or any diagnosed 
disability of the heart, bowel, sinuses, eyes, or teeth.  
Thus, while the Board acknowledges the significant change in 
the law during the pendency of this appeal which, among other 
things, eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist, the law does not disturb the statutory requirement 
that there must be a diagnosed disability for which service 
connection may be established.  38 U.S.C.A. § 1131.  In 
addition, there must be medical evidence showing a nexus 
between the diagnosed disability and military service.  
38 C.F.R. §§ 3.303, 3.304. 

In the instant case, while there are diagnosed disabilities 
of arthritis, hearing loss, delusional disorder, anxiety 
disorder, and shingles, the Board finds no medical evidence 
to link any of the diagnosed conditions to military service 
or to tobacco use during service.  Indeed, the record clearly 
shows that the veteran's arthritis was diagnosed more than 30 
years after separation and there is no medical evidence 
whatsoever to show a nexus to service.  Likewise, the initial 
record of hearing loss was an employee audiogram of March 
1993, after more than 39 years of employment in a steel mill.  
The veteran's psychiatric disorder was also diagnosed well 
after separation from service and, despite the veteran's 
report of his military history, there is no medical evidence 
to indicate any relationship to his diagnosed psychiatric 
disorder and military service.  With regard to the 1991 
diagnosis of sinusitis, there is no current record of 
treatment or diagnosis, and the VA medical examination of 
November 1974 was negative for a sinus disorder.   

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claims as there is no 
diagnosis of emphysema, heart disorder, bowel disorder, bone 
disorder, sinus disorder, eye disorder, hearing loss, 
psychiatric disorder, dental disorder, or shingles, that is 
related to any incident of service.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. §§  5102, 5103, 5103A (b)(1), (d)).   

B.  Service Connection for Nicotine Dependence and Multiple 
Disorders 
Secondary to Nicotine Dependence

The veteran asserts that he developed a nicotine dependence 
during service, and that, as a result, he developed 
emphysema, a heart disorder, bowel disorder, bone disorder, 
nervous disorder, sinus disorder, hearing disorder, eye 
disorder, dental disorder, and shingles.  

The Board recognizes that recently passed legislation 
prohibits service connection for a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service. 38 U.S.C.A. § 1103 (West Supp. 2000).  
However, this new section applies only to claims filed after 
June 9, 1998.  As the appellant in the present case filed his 
claim in January 1998, this provision will not affect the 
disposition of this appeal.

VA's General Counsel has held that a determination as to 
whether nicotine dependence, per se, may be considered a 
disease or injury for disability compensation purposes is an 
adjudicative matter to be resolved by adjudicative personnel 
based on accepted medical principles relating to the 
condition. VAOPGCPREC 2-93, 58 Fed. Reg. 42756 (1993). 

VA's General Counsel has also held that a determination as to 
whether service connection for a disability attributable to 
tobacco use subsequent to military service should be 
established on a secondary basis pursuant to 38 C.F.R. § 
3.310(a) depends on: 1) Whether nicotine dependence may be 
considered a disease for purposes of laws governing veterans' 
benefits, 2) whether the veteran acquired a dependence on 
nicotine in service, and 3) whether that dependence may be 
considered the proximate cause of disability resulting from 
the use of tobacco products by the veteran.  If each of these 
three questions is answered in the affirmative, service 
connection should be established on a secondary basis. These 
are questions that must be answered by adjudication personnel 
applying established medical principles to the facts of 
particular claims. VAOPGCPREC 19-97, 62 Fed. Reg. 37954 
(1997).

With regard to the question of dependency, the General 
Counsel held that the determination of whether a veteran is 
dependent on nicotine is a medical issue; and that under 
applicable medical criteria for diagnosing substance 
dependence, "nicotine dependence may be described as a 
maladaptive pattern of nicotine use leading to clinically 
significant impairment or distress," as manifested by 
certain criteria.  The criteria for diagnosing substance 
dependence is found in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994) (DSM-IV) at 243, which has been adopted by the 
VA.  See 38 C.F.R. § 4.125 (2000). 

The Board concedes that the veteran smoked cigarettes in 
service as is shown by evidence of record, including 
photographs, witness statements, and the veteran's 
statements.  However, there is no competent medical evidence 
to establish the existence of nicotine dependence arising is 
service.  Notwithstanding the veteran's assertion that he 
began nicotine dependence during service, there is no 
diagnosis of such.  While there are medical records of 
psychiatric diagnosis and treatment from June 1995 to January 
1998, there is no diagnosis of nicotine dependence, despite a 
reference to the veteran's problems with smoking.  Nor is 
there any basis for further medical evaluation as there is no 
competent evidence of such current disability.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A).

Accordingly, the Board finds that the preponderance of the 
evidence is against a finding of nicotine dependence arising 
from service.  And, as such, the accompanying claims for 
service connection for emphysema, a heart disorder, bowel 
disorder, bone disorder, nervous disorder, sinus disorder, 
hearing disorder, eye disorder, dental disorder, and 
shingles, all as secondary to nicotine dependence incurred 
during service must be denied as a matter of law.  Since the 
legal premise of the veteran's claim is entitlement to 
service connection based upon disability  proximately due to 
nicotine dependence, and the claim for nicotine dependence 
has been denied, there is no basis to establish secondary 
service connection.  See Sabonis v. Brown, 6 Vet. App. 426, 
429-30 (1994) (in the absence of legal merit, the appeal must 
be denied based on a lack of entitlement under the law).

As there is no evidence of record that is in relative 
equipoise, the doctrine of reasonable doubt is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).   

C.  Cervical and Lumbar Spine Injury and Shoulder Injury

The veteran alleges that he incurred injuries to the cervical 
spine, lumbar spine, and shoulder in the same accident that 
caused injury to his chest during service.  However, the 
available service medical records are devoid of any 
complaints or clinical findings with regard to the veteran's 
cervical spine, lumbar spine, or shoulders, and a November 
1974 VA examination report indicated a normal musculoskeletal 
system.  Moreover, the medical evidence of record reveals 
that the veteran sustained injury to his left shoulder in an 
industrial accident in July 1990, and injured his cervical 
spine in an automobile accident in July 1991.  There are X-
ray reports of the right shoulder, cervical spine, and lumbar 
spine dated in July 1991, which show some spurring between C5 
and C6 of the cervical spine and no abnormalities of the 
shoulder or lumbar spine.  An April 1992 left shoulder MRI 
and X-ray noted a history of an automobile accident in 1991.  
The MRI report noted very minimal acromioclavicular spur 
formation with very minimal impingement upon the rotator 
cuff.  The X-ray report was negative.  A June 1994 physical 
therapy treatment record notes onset of right shoulder pain 6 
weeks earlier without precipitating incident.  The diagnosis 
was reported as right shoulder strain.  There is no record of 
specific injury to the veteran's lumbar spine, but an X-ray 
report of January 1995 in a state disability evaluation noted 
minimal osteophytes at L2, L3, L4, anteriorly and made 
reference to multiple bruises sustained at work in 1974, 
1989, 1990, and 1993.  (The veteran was employed as a crane 
operator in a steel mill for 39 years.)  There is no 
indication in any of the medical records of any pre-existing 
disorder of the cervical or lumbar spine or shoulders that is 
related to military service.  Moreover, the references to 
arthritis or degenerative changes are all noted to be mild 
and appear only in the 1990's, more than 30 years after the 
veteran's separation from service.

Thus, while the medical evidence of record shows diagnoses of 
degenerative changes in the cervical spine and both 
shoulders, as well as osteophyte formation in the lumbar 
spine, the only evidence to link these conditions to service 
is the veteran's statement.  As a layperson, he is not 
competent to offer a medical diagnosis or etiology for a 
diagnosed disability that requires the skill of a medical 
expert.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In addition, physicians have clearly linked the veteran's 
left shoulder problems to an industrial accident, his 
cervical and lumbar spine problems to an automobile accident 
in 1991, and his right shoulder problem was diagnosed as a 
sprain in June 1994, without noted etiology.   Therefore, the 
Board finds that there is no medical evidence of disability 
of the cervical spine, lumbar spine, or shoulders during 
service.  However, as there are several injuries post service 
to the shoulders, neck and back resulting in diagnoses of 
strain and degenerative changes, the claims based on injury 
during service must be denied.  The medical records offer no 
evidence of a nexus between the veteran's claimed disorders 
and military service.  Accordingly, the Board concludes that 
the preponderance of the evidence is against entitlement to 
service connection for cervical spine injury, lumbar spine 
injury, and shoulder injury.




E.  Sinusitis Secondary to Service-Connected Fractured Nose

A review of the claims folder reveals that the veteran is 
currently service-connected for a deviated septum as a 
residual of an injury during service.  He asserts that he has 
sinus problems secondary to the service-connected deviated 
septum.  However, a November 1974 VA examination of the nose 
and sinuses, which noted the deviated septum, reflected no 
other remarkable pathology.  Transillumination of the sinuses 
showed them to be comparatively clear.  There was no 
diagnosis of sinusitis.  In addition, the extensive medical 
records associated with the claims file show only a single 
diagnosis of mild sinusitis based on a September 1991 MRI of 
the brain.  There is no subsequent medical evidence of 
sinusitis, and no medical evidence of a current diagnosis of 
sinusitis.  Nor was the September 1991 diagnosis noted to be 
related to the service-connected deviated septum.  As 
previously noted, the veteran's opinion that he has sinus 
problems related to his service-connected deviated septum is 
not competent for the purposes of establishing entitlement to 
service connection as he is not a medical expert.  Espiritu, 
2 Vet. App. at 494.  Accordingly, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim for entitlement to service connection for sinusitis 
secondary to service-connected deviated septum.

E.  Summary

In reaching the conclusion that entitlement to service 
connection is not warranted for any of the foregoing claims, 
the Board considered the doctrine of reasonable doubt.  
However, as there is no evidence of record that is in 
relative equipoise, the doctrine is not for application.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).   
 


ORDER

New and material evidence having not been submitted to reopen 
the claim of entitlement to service connection for residuals 
of a chest injury, the appeal is denied.

Entitlement to service connection for emphysema, a heart 
disorder, a bowel disorder, a bone disorder, a nervous 
disorder, a sinus disorder, a hearing disorder, an eyesight 
disorder, a dental disorder, and shingles, to include as due 
to tobacco use in service is denied.  

Entitlement to service connection for nicotine dependence is 
denied.  

Entitlement to service connection for emphysema, a heart 
disorder, a bowel disorder, a bone disorder, a nervous 
disorder, a sinus disorder, a hearing disorder, an eyesight 
disorder, a dental disorder, and shingles as secondary to 
nicotine dependence is denied as a matter of law.

Entitlement to service connection for a cervical spine 
injury, lumbar spine injury, and shoulder injury, is denied.  

Entitlement to service connection for sinusitis secondary to 
service-connected residuals of a fractured nose is denied.    



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 



